Citation Nr: 1034768	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-18 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses 
incurred at Cumberland Medical Center on February 9, 2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from May 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the Department of Veterans 
Affairs (VA), Medical Center (VAMC) in Murfreesboro, Tennessee, 
that denied the appellant's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Cumberland Medical Center on February 9, 2008.


REMAND

In the Veteran's VA Form 9, dated in June of 2009, the Veteran 
expressed his desire for a hearing before the Board in 
Washington, DC.  Thereafter, within 60 days of the date of the 
June 2010 letter that notified him of a Board hearing in 
Washington, DC, scheduled for September 14, 2010, the Veteran 
submitted a written request to have a video-conference hearing 
before the Board in lieu of his previously requested Central 
Office hearing.  There is also no indication in the record that 
the Veteran has subsequently withdrawn this request.  
Consequently, the Board finds that it has no alternative but to 
remand this case so that the Veteran can be provided with his 
requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the Veteran with a video-
conference hearing before a member of the 
Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


